                                            Case 3:19-cv-02345-SI Document 39 Filed 04/21/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JOSEPH JAMAUL JOHNSON,                              Case No. 19-cv-02345-SI
                                   8                     Plaintiff,
                                                                                             ORDER DENYING DISCOVERY
                                   9                v.                                       MOTION AND EXTENDING
                                                                                             DEADLINES
                                  10     J. CERMENO, et al.,
                                                                                             Re: Dkt. No. 38
                                  11                     Defendants.

                                  12          This is a pro se prisoner’s civil rights action under 42 U.S.C. § 1983 in which plaintiff alleges
Northern District of California
 United States District Court




                                  13   claims that defendants were deliberately indifferent to his safety and to his medical needs. On
                                  14   January 22, 2021, Defendants filed a motion for summary judgment solely on the ground that
                                  15   plaintiff failed to exhaust administrative remedies for his claims before filing this action. Docket
                                  16   No. 36. (Defendants indicate that, if the motion for summary judgment does not fully resolve the
                                  17   case, they will file another motion for summary judgment on the merits. Id. at 2 n.1.) The court’s
                                  18   most recent scheduling order required plaintiff to file an opposition to the motion for summary
                                  19   judgment no later than March 5, 2021. Docket No. 34. Plaintiff has not yet filed an opposition and
                                  20   has not sought an extension of the deadline to do so.
                                  21          On April 14, 2021, plaintiff filed a motion to compel discovery, seeking sanctions and
                                  22   apparently an order compelling defendants to give different and better responses to his requests for
                                  23   admissions. Docket No. 38. The attachment to the motion shows that plaintiff served a series of
                                  24   requests for admissions that went to the merits of his claim -- rather than to his efforts to exhaust
                                  25   administrative remedies – and that a defendant responded to each one with objections including this
                                  26   objection:
                                  27          [Defendants] have filed a motion for summary judgment on the issue of whether or
                                              not Plaintiff properly exhausted administrative remedies as required by the Prison
                                  28          Litigation Reform Act (PLRA) before filing suit. The issue of exhaustion should be
                                            Case 3:19-cv-02345-SI Document 39 Filed 04/21/21 Page 2 of 2



                                              determined at the outset, before a defendant is required to address the merits of a
                                   1          claim under the PLRA. See Albino v. Baca, 747 F.3d 1162, 1170 (9th Cir. 2014) (en
                                              banc). The Albino court also indicated that discovery, if appropriate, can be limited
                                   2          to the issue of exhaustion until that issue is resolved. Responding party therefore
                                              objects to this discovery as not being directed to the issue of whether or not Plaintiff
                                   3          exhausted his administrative remedies before filing suit. Once the Court has
                                              determined the exhaustion issue, responding party will, if appropriate, respond to this
                                   4          discovery at that time.
                                   5   Docket No. 38 at 5-9.

                                   6          The court agrees with defendants’ position that the administrative exhaustion question can

                                   7   and should be decided as a threshold matter. The Albino case plainly contemplates the approach

                                   8   defendants urge, as that case states that “[e]xhaustion should be decided, if feasible, before reaching

                                   9   the merits of a prisoner's claim.” Albino, 747 F.3d at 1170.       Albino also permits, but does not

                                  10   require, a party to file a motion for summary judgment “directed solely to the issue of exhaustion.”

                                  11   Id. Once the exhaustion question is resolved, the case may proceed to the merits if dismissal is not

                                  12   appropriate for nonexhaustion. See id. at 1170-71.
Northern District of California
 United States District Court




                                  13          The court will decide the exhaustion question first, before allowing the case to go forward

                                  14   to consideration of the merits of plaintiff’s claims, if necessary. The discovery requests that are the

                                  15   basis of plaintiff’s motion to compel are not relevant to the exhaustion question. Plaintiff’s motion

                                  16   to compel and for sanctions therefore is DENIED. Docket No. 38. If this case survives defendants’

                                  17   motion for summary judgment, plaintiff then can pursue discovery about the merits of his claims.

                                  18          Plaintiff missed the deadline to file his opposition to the motion for summary judgment. The

                                  19   court will give him one last chance to file that opposition and now sets the following new briefing

                                  20   schedule. Plaintiff must file and serve his opposition to the motion for summary judgment no later

                                  21   than May 20, 2021. This deadline will not be further extended because, by the time it arrives,

                                  22   plaintiff will have had almost four months to prepare his opposition. Defendants must file and serve

                                  23   their reply brief, if any, no later than June 4, 2021.

                                  24          IT IS SO ORDERED.

                                  25   Dated: April 21, 2021

                                  26                                                     ______________________________________
                                                                                         SUSAN ILLSTON
                                  27                                                     United States District Judge
                                  28
                                                                                          2
